Luke, J.
There was some evidence to authorize the conviction, and the verdict has the unqualified approval of the trial judge. The only special ground of the motion for new trial is based upon newly discovered evidence, and is without merit. At best, the newly discovered evidence was hearsay and cumulative; and it did not meet the requirement that it would likely produce a different result upon another trial. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.